40 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Emmett M. OLIVER, Plaintiff-Appellant,v.Theo WHITE, Warden, et al., Defendants-Appellees.
No. 94-15020.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Emmett M. Oliver, a California state prisoner, appeals pro se the district court's sua sponte dismissal as frivolous of his 42 U.S.C. Sec. 1983 action alleging that prison officials improperly dismissed him from his job in the prison laundry and transferred him to another job because he did not have hard-topped shoes.  He contends that prison officials discriminated against him by failing to provide him with hard-topped shoes solely because he wears size 15 1/2 or 16 shoes.  We review for an abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.


3
Oliver has no constitutional right to a job in the prison laundry.   See Toussaint v. McCarthy, 801 F.2d 1080, 1094-1095 (9th Cir.1986), cert. denied, 481 U.S. 1069 (1987).  His claim that prison officials discriminated against him on account of his shoe size by not permitting him to work in the prison laundry without the proper shoes "lacks an arguable basis either in law or in fact."   See Nietzke v. Williams, 490 U.S. 319, 325 (1989).  The district court therefore properly dismissed Oliver's action as frivolous.   See Denton, 112 S.Ct. at 1734.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3